DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 13 April 2022.
Claim 1 has been amended.
No claims have been cancelled.
A Terminal Disclaimer was filed and approved 13 April 2022.
Claim 1 is pending and has been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments





The nonstatutory double patenting rejection of Claim 1 is respectfully withdrawn.
The rejection of Claim 1 under 35 USC § 103 is respectfully withdrawn as the claim has been amended.

Examiner’s Statement of Reasons for Allowance

Best U.S. Reference: Psota et al., US Patent Application Publication 2011/0173093 A1 (“Psota”) discloses an aggregation and collection platform of information of various entities to provide a way “for buyers to more easily select suppliers,” Methods and systems are disclosed herein for a platform by which buyers, sellers, and third parties can obtain information related to each other's transaction histories, such as a supplier's shipment history, the types of materials typically shipped, a supplier's customers, a supplier's expertise, what materials and how much a buyer purchases, buyer and shipper reliability, similarity between buyers, similarity between suppliers, and the like. 
The following is an Examiner’s Statement of Reasons for Allowance.  No prior art here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Psota does not disclose or suggest “storing the collected data in a database in a sparse format.”  Additionally, Psota does not disclose or suggest features of “populating one or more matrices using known values, the known values including estimation values,” and “generating visually perceptible output based on the updated database-stored network map using the one or more matrices, wherein the output includes a graph that represents estimations concerning economic flows amongst the plurality of entities.”  Therefore, the combination of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion









Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687